Citation Nr: 1455329	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to December 1964.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  

Unfortunately, however, still further development is required concerning these claims before deciding them on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran attributes his bilateral (so left and right ear) hearing loss and tinnitus to noise exposure during his military service.  Specifically, he claims that he was repeatedly exposed to aircraft noise, and that this already has been conceded since his military occupational specialty (MOS) was aviation structural mechanic on an aircraft carrier.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.


A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preliminary review of the Veteran's service treatment records (STRs) shows that he had an audiological evaluation in November 1961, just after beginning his service in October 1961.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
20 (35)
5 (15)
15 (25)
15 (25)
15 (20)
LEFT
15 (30)
15 (25)
10 (20)
15 (25)
10 (15)
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  So there is indication the Veteran had some measure of bilateral (left and right ear) hearing loss even when entering service, therefore, even before experiencing the type of noise-trauma he says occurred during his service.

That notwithstanding, during his later December 1964 military separation audiological evaluation, reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
5 (15)
5 (15)
10 (20)
10 (15)
[Again, the figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

So that December 1964 separation audiological evaluation shows a shift in thresholds from the November 1961 audiological evaluation shortly after the Veteran entered service, but actually better (not worse) hearing acuity.

The Veteran's representative argued during the October 2013 hearing that the supposed showing of better hearing acuity during the separation examination was an anomaly and, therefore, reason to question the validity and consequent reliability of the results of those hearing tests that were done during the Veteran's service (at entrance and discharge).

He more recently had a VA audiology examination in January 2011 in response to his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  He reported noise exposure from his military service and post-service occupations as a tractor truck mechanic for a year and a tractor trailer truck driver for over 35 years.  The diagnosis at the conclusion of the evaluation was bilateral (so left and right ear) moderate-to-severe sensorineural hearing loss and tinnitus.  But the examiner opined that both the hearing loss and tinnitus were not caused by or a result of noise exposure while serving in the Navy.  She observed that the Veteran's hearing was normal at the time of his entrance and separation audiological evaluations - but seemingly mistakenly only considering the ASA values, so without making the necessary conversion to ISO (ANSI) units.  Moreover, she did not address the seeming puretone threshold shifts when comparing the results of the Veteran's November 1961 military entrance examination with the results of his later December 1964 separation examination, which as mentioned in hindsight indicate there was some degree of pre-existing hearing loss (meaning even when he entered service) that also seemingly improved by the time of his separation from service rather than got worse.  This VA examiner also pointed out the Veteran was discharged from active duty over 44 years ago and, yet, only had reported experiencing tinnitus for 35 years and hearing loss just for the past four to five years.

A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  "Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is incumbent on the Board to remand for further development.

Consequently, another VA compensation examination and opinion are needed concerning the etiology of Veteran's bilateral hearing loss and tinnitus - including regarding whether they pre-existed his military service, and if so, whether they were aggravated by his military service, meaning chronically worsened beyond their natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA audiological evaluation for further medical comment on the following:

(a) Whether, when considering the necessary conversion from ASA to ISO (ANSI) units of measurement, the Veteran clearly and unmistakably had pre-existing bilateral hearing loss when beginning his service in October 1961.

(b) If he did, is there also clear and unmistakable evidence indicating this pre-existing bilateral hearing loss was not aggravated during or by his service, meaning not chronically (permanently) worsened beyond its natural progression - when again considering the necessary conversion from ASA to ISO (ANSI) units of measurement for the comparison between the results of his entrance versus separation examination.

(c) If, conversely, it is determined the hearing loss and/or tinnitus did NOT pre-exist the Veteran's military service, what is the likelihood (very likely, as likely as not, or unlikely) these conditions instead incepted during his service from October 1961 to December 1964, or, because he now has sensorineural hearing loss, within a year of his discharge, so by December 1965, or are otherwise related or attributable to his service - in particular, the type of noise trauma alleged.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  

The designated examiner must review the claims file, including a complete copy of this remand and the report of the prior VA compensation examination, for the pertinent medical and other history.

When providing this addendum opinion, the examining audiologist must consider that the Veteran's exposure to traumatic noise by virtue of his MOS as an aviation structural mechanic on an aircraft carrier, as well as his post-service occupations as a tractor trailer truck mechanic and tractor trailer truck driver.

"Clear and unmistakable" evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

